--------------------------------------------------------------------------------

Exhibit 10.6
SECURITY AGREEMENT
 
 This Security Agreement (this “Security Agreement”), dated as of March 21,
2011, is executed by Helix Wind, Corp., a Nevada corporation (“Debtor”), in
favor of St. George Investments, LLC, an Illinois limited liability company
(“Secured Party”).
 
A.           Debtor has issued to Secured Party a certain Secured Convertible
Promissory Note of even date herewith in the face amount of $1,430,441.91 (the
“Note”).
 
B.           In order to induce Secured Party to extend the credit evidenced by
the Note, Debtor has agreed to enter into this Security Agreement and to grant
Secured Party the security interest in the Collateral (as defined below)
described below.
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
 
1.           Definitions and Interpretation.  When used in this Security
Agreement, the following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.
 
“Obligations” means (a) all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Debtor to Secured Party or any affiliate of Secured
Party of every kind and description, now existing or hereafter arising, whether
created by the Note, this Security Agreement, that certain Purchase and Exchange
Agreement of even date herewith, entered into by and between Debtor and Secured
Party (the “Purchase Agreement”), any other Transaction Documents (as defined in
the Purchase Agreement), guaranty of payment or other contract or by a
quasi-contract, tort, statute or other operation of law, whether incurred
directly to Secured Party or as an affiliate of Secured Party or acquired by
Secured Party or an affiliate of Secured Party by purchase, pledge or otherwise,
(b) all costs and expenses, including attorneys’ fees, incurred by Secured Party
or any affiliate of Secured Party in connection with the Note or in connection
with the collection of any portion of the indebtedness described in the
foregoing clause (a), (c) the payment of all other sums, with interest thereon,
advanced in accordance herewith to protect the security of this Security
Agreement, and (d) the performance of the covenants and agreements of Debtor
contained in this Security Agreement and all other Transaction Documents.

 
 

--------------------------------------------------------------------------------

 

 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established; (c) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security; (d) Liens in favor of Secured Party under this
Security Agreement; (e) Liens in an aggregate amount not exceeding $5,000.00
securing obligations under a capital lease if such Liens do not extend to
property other than the property leased under such capital lease; and (f) Liens
in an aggregate amount not exceeding $5,000.00  upon any equipment acquired or
held by Debtor to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment,
so long as such Lien extends only to the equipment financed, and any accessions,
replacements, substitutions and proceeds (including insurance proceeds) thereof
or thereto.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Utah from
time to time.
 
Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.
 
2.           Grant of Security Interest.  As security for the Obligations,
Debtor hereby pledges to Secured Party and grants to Secured Party a security
interest in all right, title and interests of Debtor in and to the property
described in Schedule A hereto and all proceeds, products, and accessions
thereof (collectively, the “Collateral”).
 
3.           Authorization to File Financing Statements.  Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction or other
jurisdiction of Debtor any financing statements or documents having a similar
effect and amendments thereto that provide any other information required by the
Uniform Commercial Code (or similar law of any non-United States jurisdiction,
if applicable) such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request. Secured Party is further
authorized to make any necessary filings with the United States Patent and
Trademark Office and any other applicable office to perfect its security
interest in any patents, trademarks, copyrights and other intellectual property
included in the Collateral.
 
4.           General Representations and Warranties.  Debtor represents and
warrants to Secured Party that (a) Debtor is the owner of the Collateral and
that no other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens,
(b) upon the filing of UCC-1 financing statements with the Nevada Secretary of
State, Secured Party shall have a perfected security interest in the Collateral
to the extent that a security interest in the Collateral can be perfected by
such filing, except for Permitted Liens, and (c) the Liens in favor of Security
Party under this Agreement are senior in priority to any other Lien granted to
or arising in favor of any third party under the Uniform Commercial Code.

 
2

--------------------------------------------------------------------------------

 

 
5.           Additional Covenants.  Debtor hereby agrees:
 
(a)      to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien, except for Permitted
Liens;
 
(b)      to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;
 
(c)      to provide at least fifteen (15) days prior written notice to Secured
Party of any of the following events: (i) any changes or alterations of Debtor’s
name, (ii) any changes with respect to Debtor’s address or principal place of
business, (iii) any reorganization, merger or consolidation involving Debtor,
(iv) any change to the jurisdiction under which Debtor is organized, (v) any
adverse change in the condition of any Collateral, (vi) any adverse change to
Secured Party’s interest in the Collateral, (vii) any Lien arising against the
Collateral, other than a Permitted Lien, provided that any Permitted Liens
arising under the Uniform Commercial Code shall be disclosed to Secured Party,
(viii) change to Secured Party’s interest  or Secured Party’s , or (ix) the
formation of any subsidiaries of Debtor;
 
(d)      upon Secured Party’s request, to endorse, assign and deliver any
promissory notes included in the Collateral to Secured Party, accompanied by
such instruments of transfer or assignment duly executed in blank as Secured
Party may from time to time specify;
 
(e)      to the extent the Collateral is not delivered to Secured Party pursuant
to this Security Agreement, to keep the Collateral at the principal office of
Debtor and not to remove the Collateral from such location without providing at
least thirty (15) days prior written notice to the Secured Party; and
 
(f)      not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein, other than inventory in the
ordinary course of Debtor’s business.
 
6.           Authorized Action by Secured Party.  Debtor hereby irrevocably
appoints Secured Party as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Secured Party may perform (but Secured Party
shall not be obligated to and shall incur no liability to Debtor or any third
party for failure so to do) any act which Debtor is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Debtor might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) execute and file UCC
financing statements and other documents, instruments and agreements required
hereunder; and (c) take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or useful to accomplish the
purposes of this Security Agreement. The powers conferred on Secured Party under
this Section 6 are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither Secured Party nor any of its stockholders,
directors, officers, managers, employees or agents shall be responsible to
Debtor for any act or failure to act, except with respect to Secured Party’s own
gross negligence or willful misconduct.

 
3

--------------------------------------------------------------------------------

 

 
7.           Default and Remedies.
 
(a)           Default.  Debtor shall be deemed in default under this Security
Agreement upon the occurrence of an Event of Default (as defined in the Note).
 
(b)           Remedies.  Upon the occurrence of any such Event of Default,
Secured Party shall have the rights of a secured creditor under the UCC, all
rights granted by this Security Agreement and by law, including, without
limiting the foregoing, (i) the right to require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party, and (ii) the right to take possession of the Collateral, and for
that purpose Secured Party may enter upon premises on which the Collateral may
be situated and remove the Collateral therefrom.  Debtor hereby agrees that ten
(10) days’ notice of a public sale of any Collateral or notice of the date after
which a private sale of any Collateral may take place is reasonable.  In
addition, Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of Secured Party’s rights and
remedies hereunder, including, without limitation, Secured Party’s right
following an Event of Default to take immediate possession of Collateral and to
exercise Secured Party’s rights and remedies with respect thereto.  Secured
Party may also have a receiver appointed to take charge of all or any portion of
the Collateral and to exercise all rights of Secured Party under this
Agreement.  Secured Party may exercise any of its rights under this Section 7(b)
without demand or notice of any kind.  The remedies in this Security Agreement,
including without limitation this Section 7(b), are in addition to, not in
limitation of, any other right, power, privilege, or remedy, either in law, in
equity, or otherwise, to which Secured Party may be entitled.  No failure or
delay on the part of Secured Party in exercising any right, power, or remedy
will operate as a waiver thereof, nor will any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder.  All of Secured Party’s rights and remedies, whether
evidenced by this Agreement or by any other agreement, instrument or document
shall be cumulative and may be exercised singularly or concurrently.
 
(c)           Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (i) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (iv) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
Secured Party a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral. Debtor acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Secured Party
would fulfill Secured Party’s duties under the UCC in Secured Party’s exercise
of remedies against the Collateral and that other actions or omissions by
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
rights to Debtor or to impose any duties on Secured Party that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

 
4

--------------------------------------------------------------------------------

 

 
(d)           Application of Collateral Proceeds.  The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Secured Party
at the time of, or received by Secured Party after, the occurrence of an Event
of Default) shall be paid to and applied as follows:
 
(i)        First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;
 
(ii)      Second, to the payment to Secured Party of the amount then owing or
unpaid on the Note (to be applied first to accrued interest and second to
outstanding principal); and
 
(iii)     Third, to the payment of the surplus, if any, to Debtor, his
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
8.           Miscellaneous.


(a)           Notices.  Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Debtor or Secured Party under this Security Agreement shall be directed as set
forth below (or as the recipient thereof shall otherwise have directed in
writing in accordance herewith) in a manner set forth below and will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile, email or
other form of electronic communication (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing, or (v) three days after being deposited
in the U.S. mail, first class with postage prepaid.

 
5

--------------------------------------------------------------------------------

 



Debtor:
Helix Wind, Corp.
 
Attn: Kevin Claudio
 
13125 Danielson Street
 
San Diego, California  92064
   
Secured Party:
St. George Investments, LLC
 
Attn: John M. Fife
 
303 East Wacker Drive, Suite 1200
 
Chicago, Illinois 60601
     
With a copy to (which shall not constitute notice):
     
Carman Lehnhof Israelsen LLP
 
Attn: Jonathan K. Hansen
 
4626 North 300 West, Suite 160
 
Provo, Utah 84604

 
(b)           Nonwaiver.  No failure or delay on Secured Party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.
 
(c)           Amendments and Waivers.  This Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Debtor and Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
(d)           Assignment.  This Security Agreement shall be binding upon and
inure to the benefit of Secured Party and Debtor and their respective successors
and assigns; provided, however, that Debtor may not sell, assign or delegate
rights and obligations hereunder without the prior written consent of Secured
Party.
 
(e)           Cumulative Rights, etc.  The rights, powers and remedies of
Secured Party under this Security Agreement shall be in addition to all rights,
powers and remedies given to Secured Party by virtue of any applicable law, rule
or regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder.  Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.

 
6

--------------------------------------------------------------------------------

 

 
(f)          Partial Invalidity.  If any part of this Security Agreement is
construed to be in violation of any law, such part shall be modified to achieve
the objective of the parties to the fullest extent permitted and the balance of
this Agreement shall remain in full force and effect.
 
(g)         Expenses.  Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Secured
Party in connection with the custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which are not performed as and when required by this
Security Agreement.
 
(h)          Entire Agreement.  This Security Agreement and the other
Transaction Documents, taken together, constitute and contain the entire
agreement of Debtor and Secured Party with respect to this particular matter and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.
 
(i)           Governing Law; Venue.  Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah, without regard to its principles of conflict
of laws. Debtor hereby expressly consents to the personal jurisdiction of the
state and federal courts located in or about Salt Lake County, Utah for any
action or proceeding arising from or relating to this Agreement, waives, to the
maximum extent permitted by law, any argument that venue in any such forum is
not convenient, and agrees that any such action or proceeding shall only be
venued in such courts.
 
(j)           Counterparts.  This Security Agreement may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one instrument.  Facsimile copies of signed signature
pages will be deemed binding originals.
 
(k)           Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor. Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party, at Debtor’s expense, will execute and
deliver to Debtor any additional documents or instruments as Debtor shall
reasonably request to evidence such termination.
 
[Remainder of page intentionally left blank]

 
7

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.
 



 
SECURED PARTY:
 
 
ST. GEORGE INVESTMENTS, LLC
     
By: Fife Trading, Inc., Manager
         
    By: /s/ John M. Fife                             
 
            John M. Fife, President
         
DEBTOR:
     
HELIX WIND, CORP.
         
By: /s/ James Tilton                            
 
Name: James Tilton
 
Title: Chief Operating Officer


 
8

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Debtor in and to the following
property:
 
(i)             All goods and equipment now owned or hereafter acquired,
including, without limitation, all equipment, computer equipment, office
equipment, machinery, fixtures, vehicles, and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;
 
(ii)            All inventory now owned or hereafter acquired, including,
without limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;
 
(iii)           All accounts receivable, contract rights, general intangibles,
health care insurance receivables, payment intangibles and commercial tort
claims, now owned or hereafter acquired, including, without limitation, all
patents, patent rights (and applications and registrations therefor), trademarks
and service marks (and applications and registrations therefor), inventions,
copyrights, mask works (and applications and registrations therefor), trade
names, trade styles, software and computer programs including source code, trade
secrets, methods, processes, know how, drawings, specifications, descriptions,
and all memoranda, notes, and records with respect to any research and
development, goodwill, license agreements, franchise agreements, blueprints,
drawings, purchase orders, customer lists, route lists, infringements, claims,
computer programs, computer disks, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, payments of insurance and rights to
payment of any kind and whether in tangible or intangible form or contained on
magnetic media readable by machine together with all such magnetic media;
 
(iv)           All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Debtor
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing;
 
(v)           All documents, cash, deposit accounts, letters of credit, letter
of credit rights, supporting obligations, certificates of deposit, instruments,
chattel paper, electronic chattel paper, tangible chattel paper and investment
property, including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;
 
(vi)           All other goods and personal property of Debtor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired; and
 
(vii)         Any and all claims, rights and interests in any of the above and
all substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------